Exhibit 10.29

RENTRAK CORPORATION

ANNUAL CASH BONUS PLAN

THIS ANNUAL CASH BONUS PLAN (the “Plan”) was adopted by Rentrak Corporation, an
Oregon corporation (“Corporation”), effective March 24, 2010. Capitalized terms
that are not otherwise defined herein have the meanings set forth in Section 4.

SECTION 1. INCENTIVE AWARDS

1.1 Target Award. Each Award opportunity will specify a targeted incentive
opportunity (the “Target Award”) expressed either as a dollar amount or as a
percentage of a Participant’s regular annualized base salary.

1.2 Incentive Awards. The amount paid for each Award will be equal to the
product of:

a) The Total Success Percentage for the Participant for the Plan Year;
multiplied by

(b) The Participant’s Target Award for the Plan Year.

However, in no event may a Participant’s Award payment for a Plan Year exceed
the lesser of (i) 200 percent of the Participant’s Target Award, or
(ii) $2,000,000.

1.3 Performance Goals. The Goals that will be used to measure a Participant’s
Award will consist of one or more of the following:

a) Corporate Goals measuring financial performance related to the Corporation as
a whole. Corporate Goals may include one or more measures related to earnings,
profitability, efficiency, or return to stockholders and may include earnings,
earnings per share, operating profit, stock price, costs of production, cash
flow, revenue growth, return on equity, return on assets, return on invested
capital, or other measures, whether expressed as absolute amounts, as ratios, or
percentages of other amounts. Success may be measured against various standards,
including budget targets, improvement over prior years, and performance relative
to other companies or industry groups.

(b) Business Unit Goals measuring financial or strategic performance of an
identified business unit for which a Participant has responsibility. Strategic
Business Unit Goals may include one or a combination of objective factors
related to success in implementing strategic plans or initiatives, introducing
products, constructing facilities, or other identifiable objectives. Financial
Business Unit Goals may include the degree to which the business unit achieves
one or more measures related to its revenue growth, earnings, profitability,
efficiency, operating profit, costs of production, cash flow, return on equity,
return on assets, return on invested capital, or other measures, whether
expressed as absolute amounts or as ratios or percentages, which may be measured
against various standards, including budget targets, improvement over prior
years, and performance relative to other companies or business units.

(c) Individual Goals measuring success in developing and implementing particular
tasks assigned to an individual Participant. Individual Goals will naturally
vary depending upon the responsibilities of individual Participants and may
include, without limitation, goals related to success in developing and
implementing particular management plans or systems, reorganizing departments,
establishing business relationships, or resolving identified problems.

 

1



--------------------------------------------------------------------------------

1.4 Weighting of Goals. Each Goal will be weighted with a Weighting Percentage
so that the total Weighting Percentages for all Goals used to determine a
Participant’s Award is 100 percent.

1.5 Achievement Percentage. Each Goal will also specify the Achievement
Percentages (ranging from 0 to 200 percent) to be used in computing the payment
of an Award based upon the extent to which the particular Goal is achieved.
Achievement Percentages for a particular Goal may be based on:

 

  •  

An “all or nothing” measure that provides for a specified Achievement Percentage
if the Goal is met, and a zero Achievement Percentage if the Goal is not met;

 

  •  

Several levels of performance or achievement (such as a Threshold Level, a
Target Level, and a Maximum Level) that each correspond to a specified
Achievement Percentage; or

 

  •  

Continuous or numerical measures that define a sliding scale of Achievement
Percentages.

1.6 Computation of Awards. As soon as possible after the completion of each Plan
Year, a computation will be made for each Participant of:

 

  •  

The extent to which Goals were achieved and the corresponding Achievement
Percentages for each Goal:

 

  •  

A Weighted Achievement Percentage for each Goal equal to the product of the
Achievement Percentage and the Weighting Percentage for that Goal;

 

  •  

The Total Success Percentage equal to the sum of all the Weighted Achievement
Percentages for all the Participant’s Goals; and

 

  •  

An Award amount equal to the product of the Total Success Percentage and the
Participant’s Target Award.

1.7 Right to Receive Award. A Participant must continue Employment with
Corporation until the end of a Plan Year in order to be entitled to receive an
Award for that Plan Year. Awards may be subject to such additional requirements
regarding length of employment as may be specifically approved by the Committee.
If a Participant terminates Employment with Corporation before the end of the
Plan Year for a reason other than death, Disability, or Approved Retirement, the
Participant will not be entitled to any Award for that Plan Year. If a
Participant terminates Employment with Corporation before the end of the Plan
Year due to death or Disability, the Participant or the Participant’s
beneficiary or estate will be entitled to an Award equal to 100 percent of the
Participant’s Target Award. If a Participant terminates Employment with
Corporation by reason of Approved Retirement prior to the expiration of the Plan
year, the Participant will be entitled to an Award computed as follows:

 

  •  

The Total Success Percentage will be determined after the end of the Plan Year
as if the Participant had remained an Employee for the entire Plan Year; and

 

  •  

The Participant’s Award computed pursuant to Section 1.6 will be prorated based
on the number of days before and the number of days after the effective date of
the Approved Retirement.

 

2



--------------------------------------------------------------------------------

1.8 Payment of Awards. Each Participant’s Award will be paid in cash in a lump
sum within 60 days after the amount of the Award has been determined.

SECTION 2. ADMINISTRATION

For each Plan Year, the Committee will approve the Target Awards for all
Participants and will approve Corporate Goals and Achievement Percentages for
the Corporate Goals. After the end of each Plan Year, the Committee will certify
the extent to which the Corporate Goals have been achieved. In addition, the
Committee will have exclusive authority to establish Goals, Weighting
Percentages, and Achievement Percentages, to certify achievement, and to take
all other actions with respect to Awards for Corporation’s Chief Executive
Officer and any other Participants that the Committee determines may be subject
to Section 162(m) of the Internal Revenue Code of 1986.

SECTION 3. MISCELLANEOUS

3.1 Nonassignability of Benefits. A Participant’s benefits under the Plan cannot
be sold, transferred, anticipated, assigned, pledged, hypothecated, seized by
legal process, subjected to claims of creditors in any way, or otherwise
disposed of.

3.2 No Right of Continued Employment. Nothing in the Plan will confer upon any
Participant the right to continued Employment with Corporation or interfere in
any way with the right of Corporation to terminate the person’s Employment at
any time.

3.3 Amendments and Termination. The Committee has the power to terminate this
Plan at any time or to amend this Plan at any time and in any manner that it may
deem advisable.

SECTION 4. DEFINITIONS

For purposes of this Plan, the following terms have the meanings set forth in
this Section 4:

“Achievement Percentage” means a percentage (from 0 to 200 percent)
corresponding to a specified level of achievement or performance of a particular
Goal.

“Approved Retirement” means termination of employment with an Employer after
Participant attains age 60, but only if such retirement is approved by
Corporation’s Chief Executive Officer, in his sole discretion.

“Award” means an incentive award under the Plan.

“Corporation” means Rentrak Corporation, an Oregon corporation; provided,
however, that for purposes of Sections 1.7 and 3.2 and the definitions in this
Section 4 of the Plan, the term “Corporation” shall include any corporation in
which Corporation directly or indirectly controls 50 percent or more of the
total combined voting power of all classes of stock having voting power.

“Committee” means the Compensation Committee of the Board.

“Disability” means the condition of being permanently unable to perform
Participant’s duties for Corporation by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least 12
months.

“Employee and Employment” both refer to service by Participant as a full-time or
part-time employee of Corporation, and include periods of illness or other
leaves of absence authorized by Corporation.

 

3



--------------------------------------------------------------------------------

“Goal” means one of the elements of performance used to determine Awards under
the Plan as described in Section 1.3.

“Participant” means an eligible employee selected to participate in the Plan for
all or a portion of a Plan Year.

“Plan Year” means a calendar year.

“Target Award” means the targeted incentive award for a Participant for a Plan
Year as provided in Section 1.1.

“Total Success Percentage” means the sum of the Weighted Achievement Percentages
for each Goal for a Participant.

“Weighted Achievement Percentage” means the product of the Achievement
Percentage and the Weighting Percentage for a Goal as provided in Section 1.6.

 

4